*502MEMORANDUM BY THE COURT
The case is decided upon the same reasons which governed us in the case of Oregon-Washington Railroad & Navigation Co. v. United, States, ante, p. 458. In that case it was pointed out that the encampment and maneuvers of the National Guard were a part of the general scheme for *503the training of the National Guard provided for in the national defense act; and that the National Guard of the States were not United States troops while being so encamped and maneuvered, nor while being transported for that purpose. They were in no sense in the service of the United States, and not being in such service could not be regarded as troops of the United States.